dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-03-199-CV





DALE LANCE MCBRIDE AND 					     APPELLANTS

DEBORAH MCBRIDE, OMEGA 

CONTRACTING, INC., AND

FABIAN CARDENAS



V.



RICK MORALES									   APPELLEE

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal Of Appellants Omega Contracting, Inc. And Fabian Cardenas.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellants Omega Contracting, Inc. and Fabian Cardenas.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Dale Lance McBride and Deborah McBride v. Rick Morales
.”





Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.



PER CURIAM	





PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: April 29, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.